NIX, Judge.
The defendant, Newt Littlefield, was-charged jointly with L. L. Davis, by information in the District Court of Pottawatomie County and convicted of the crime of assault and battery with a dangerous weapon. The jury was unable to reach a verdict as to the punishment and left the same to be fixed by the trial judge who sentenced the defendant to serve a term of fifteen (IS) months in the state penitentiary.
This is a companion case of that of Davis v. State, 354 P.2d 466, decided by this court on the 20th day of January 1960. The facts and assignments of errors are the same. It is therefore unnecessary to review the evidence and the law announced in that case.
The judgment and sentence of the District Court of Pottawatomie County is reversed and the cause remanded for a new trial in conformity with the law announced in the Davis case.
BRETT, J., concurs.